Exhibit 10.32
(BANK OF AMERICA LOGO) [g16977g1697702.gif]
October 27, 2008
Piedmont Natural Gas Company, Inc.
4720 Piedmont Row Drive
Charlotte, North Carolina 28210
Attention: Robert O. Pritchard, Treasurer

         
 
  Re:   Revolving Credit Facility

Ladies and Gentlemen:
     BANK OF AMERICA, N.A. (the “Lender”) is pleased to make available to
PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina corporation (the
“Borrower”), a revolving credit facility on the terms and subject to the
conditions set forth below. Terms not defined herein have the meanings assigned
to them in Exhibit A hereto.

1.   The Facility.

  (a)   The Commitment. Subject to the terms and conditions set forth herein,
the Lender agrees to make available to the Borrower until the Maturity Date a
revolving credit facility providing for loans (“Loans”) in an aggregate
principal amount not exceeding at any time $50,000,000 (the “Commitment”).
Within the foregoing limit, the Borrower may borrow, repay and reborrow Loans
until the Maturity Date.     (b)   Borrowings, Conversions, Continuations. The
Borrower may request that Loans be (i) made as or converted to Base Rate Loans
by irrevocable notice to be received by the Lender not later than 11:00 a.m. on
the Business Day of the borrowing or conversion, or (ii) made as or converted to
LIBOR Floating Rate Loans by irrevocable notice to be received by the Lender not
later than 11:00 a.m. on the Business Day of the borrowing or conversion.
Notices pursuant to this Paragraph 1(b) may be given by telephone if promptly
confirmed in writing.

     Each Loan shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000.

  (c)   Interest. At the option of the Borrower, Loans shall bear interest at a
rate per annum equal to (i) the LIBOR Daily Floating Rate plus the Applicable
Rate, or (ii) the Base Rate plus the Applicable Rate. Interest on Base Rate
Loans when the Base Rate is determined by the Lender’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days and actual days elapsed.
All other interest hereunder shall be calculated on the basis of a year of
360 days and actual days elapsed.

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 2
The Borrower promises to pay interest for all Loans on (i) the first Business
Day following the end of each month; and (ii) the Maturity Date. If the time for
any payment is extended by operation of law or otherwise, interest shall
continue to accrue for such extended period.
(1) After the date any principal amount of any Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), and (2) while any Event of
Default exists, the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Base Rate plus 2.000%. Accrued and unpaid interest on past due
amounts shall be payable on demand.
     In no case shall interest hereunder exceed the amount that the Lender may
charge or collect under applicable law.

  (d)   Evidence of Loans. The Loans and all payments thereon shall be evidenced
by the Lender’s loan accounts and records; provided, however, that upon the
request of the Lender, the Loans may be evidenced by a promissory note in the
form of Exhibit B hereto in addition to such loan accounts and records. Such
loan accounts, records and promissory note shall be conclusive absent manifest
error of the amount of the Loans and payments thereon. Any failure to record any
Loan or payment thereon or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower to pay any amount owing with respect to
the Loans.     (e)   Unused Fee. The Borrower promises to pay a fee equal to
0.250% times the actual daily amount by which the Commitment exceeds the amount
of Loans outstanding, payable in arrears on the last Business Day of each
calendar quarter and on the Maturity Date, and calculated on the basis of a year
of 360 days and actual days elapsed.     (f)   Repayment. The Borrower promises
to pay all Loans then outstanding on the Maturity Date.

    The Borrower shall make all payments required hereunder not later than 2:00
p.m. on the date of payment in same day funds in Dollars at the office of the
Lender as set forth in Schedule 10.02 to the Incorporated Agreement or such
other address as the Lender may from time to time designate in writing.      
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof. The
Borrower shall reimburse the Lender for any taxes imposed on or withheld from
such payments (other than taxes

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 3

    imposed on the Lender’s income, and franchise taxes imposed on the Lender,
by the jurisdiction under the laws of which the Lender is organized or in which
its principal office is located or any political subdivision thereof).

  (g)   Prepayments. The Borrower may, upon same-day notice, prepay Loans on any
Business Day. Prepayments of Loans must be in a principal amount of $500,000 or
a whole multiple of $100,000, or, if less, the entire principal amount thereof
then outstanding.     (h)   Commitment Reductions. The Borrower may, upon five
Business Days’ notice, reduce or cancel the undrawn portion of the Commitment,
provided, that the amount of such reduction is not less than $10,000,000 or a
whole multiple of $1,000,000 in excess thereof.

2.   Upfront Fee. The Borrower shall pay to the Lender, for its own account, a
fee (the “Upfront Fee”) in the amount of $50,000. Such Upfront Fee shall be for
the Lender’s participation in the revolving credit facility and shall be payable
in full upon the Closing Date.   3.   Conditions Precedent to Loans.

  (a)   Conditions Precedent to Initial Loan. As a condition precedent to the
effectiveness of this Agreement and the obligation of the Lender to make any
Loan on the Closing Date, the Lender must receive the following from the
Borrower in form satisfactory to the Lender:

  (i)   the enclosed duplicate of this Agreement duly executed and delivered on
behalf of the Borrower;     (ii)   a certified borrowing resolution or other
evidence of the Borrower’s authority to borrow;     (iii)   a certificate of
incumbency;     (iv)   if requested by the Lender, a promissory note as
contemplated in Paragraph 1(d) above;     (v)   such other documents and
certificates (including legal opinions) as the Lender may reasonably request;
and     (vi)   any fees (including the Upfront Fee) and expenses required to be
paid on or before the Closing Date shall have been paid.

  (b)   Conditions to Each Borrowing. As a condition precedent to each borrowing
(including the initial borrowing) of any Loan:

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 4

  (i)   The Borrower must furnish the Lender with, as appropriate, a notice of
borrowing;     (ii)   each representation and warranty set forth in Paragraph 4
below shall be true and correct in all material respects as if made on the date
of such borrowing; and     (iii)   no Default shall have occurred and be
continuing on the date of such borrowing.

    Each notice of borrowing shall be deemed a representation and warranty by
the Borrower that the conditions referred to in clauses (ii) and (iii) above
have been met.

4.   Representations and Warranties. The Borrower represents and warrants (which
representations and warranties shall survive the Closing Date and each borrowing
hereunder) that the representations and warranties contained in Article V
(Representations and Warranties) of the Incorporated Agreement, including for
purposes of this Paragraph 4 each Additional Incorporated Agreement
Representation, are true and correct as if made on such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date. The
representations and warranties of the Borrower referred to in the preceding
sentence (including all exhibits, schedules and defined terms referred to
therein) are hereby (or, in the case of each Additional Incorporated Agreement
Representation, shall, upon its effectiveness, be) incorporated herein by
reference as if set forth in full herein.       All such representations and
warranties so incorporated herein by reference shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.   5.  
Covenants. So long as principal of and interest on any Loan or any other amount
payable hereunder or under any other Loan Document remains unpaid or unsatisfied
and the Commitment has not been terminated, the Borrower shall comply with all
the covenants and agreements applicable to it contained in Article VI
(Affirmative Covenants) and Sections 7.03, 7.04, 7.05, 7.06 and 7.07 (Negative
Covenants) of the Incorporated Agreement, including for purposes of this
Paragraph 5 each Additional Incorporated Agreement Covenant. In addition to the
foregoing (but not in duplication of any other provisions of this Agreement),
each of the Borrower and the Lender shall comply with the respective obligations
applicable to each such party as such are set forth in Article III (Taxes, Yield
Protection and Illegality) of the Incorporated Agreement. The covenants and
agreements of the Borrower referred to in the preceding sentence (including all
exhibits, schedules and defined terms referred to therein) are hereby (or, in
the case of each Additional Incorporated Agreement Covenant, shall, upon its
effectiveness, be) incorporated herein by reference as if set forth in full
herein.

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 5

    All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.       Any financial statements, certificates or other
documents received by the Lender under the Incorporated Agreement shall be
deemed delivered hereunder.   6.   Events of Default. The following are “Events
of Default:”

  (a)   The Borrower fails to pay any principal of any Loan as and on the date
when due; or     (b)   The Borrower fails to pay any interest on any Loan, or
any unused fee due hereunder, or any portion thereof, within five days after the
date when due; or the Borrower fails to pay any other fee or amount payable to
the Lender under any Loan Document, or any portion thereof, within five days
after the date due; or     (c)   The Borrower fails to comply with any covenant
or agreement incorporated herein by reference pursuant to Paragraph 5 above,
subject to any applicable grace period and/or notice requirement set forth in
Section 8.01 of the Incorporated Agreement (it being understood and agreed that
any such notice requirement shall be met by the Lender’s giving the applicable
notice to the Borrower hereunder); or     (d)   Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or     (e)   Any “Event of Default”
specified in Section 8.01 of the Incorporated Agreement (including for purposes
of this Paragraph 6(e) each Additional Incorporated Agreement Event of Default)
occurs and is continuing, without giving effect to any waiver thereof pursuant
to the Incorporated Agreement, it being agreed that each such “Event of Default”
shall survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.

    Upon the occurrence of an Event of Default, the Lender may declare the
Commitment to be terminated, whereupon the Commitment shall be terminated,
and/or declare all sums outstanding hereunder and under the other Loan
Documents, including all interest thereon, to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States of America, the
Commitment shall automatically terminate, and all sums outstanding hereunder and
under each other

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 6

    Loan Document, including all interest thereon, shall become and be
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived.   7.
  Miscellaneous.

  (a)   The provisions of Section 1.05 of the Incorporated Agreement are hereby
incorporated by reference, and each party hereto shall fully comply therewith,
as if set forth in full herein.     (b)   All references herein and in the other
Loan Documents to any time of day shall mean the local (standard or daylight, as
in effect) time of Eastern time.     (c)   If at any time the Lender, in its
sole discretion, determines that (i) adequate and reasonable means do not exist
for determining the LIBOR Daily Floating Rate, or (ii) the LIBOR Daily Floating
Rate does not accurately reflect the funding cost to the Lender of making such
Loans, the Lender’s obligation to make or maintain LIBOR Floating Rate Loans
shall cease for the period during which such circumstance exists.     (d)   No
amendment or waiver of any provision of this Agreement (including any provision
of the Incorporated Agreement incorporated herein by reference) or of any other
Loan Document and no consent by the Lender to any departure therefrom by the
Borrower shall be effective unless such amendment, waiver or consent shall be in
writing and signed by a duly authorized officer of the Lender and a duly
authorized officer of the Borrower, and any such amendment, waiver or consent
shall then be effective only for the period and on the conditions and for the
specific instance specified in such writing. No failure or delay by the Lender
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other rights, power or
privilege.     (e)   Except as otherwise expressly provided herein, notices and
other communications to each party provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy to the address provided from time to time by such party. Any such
notice or other communication sent by overnight courier service, mail or
telecopy shall be effective on the earlier of actual receipt and (i) if sent by
overnight courier service, the scheduled delivery date, (ii) if sent by mail,
the fourth Business Day after deposit in the U.S. mail first class postage
prepaid, and (iii) if sent by telecopy, when transmission in legible form is
complete. All notices and other communications sent by the other means listed in
the first sentence of this paragraph shall be effective upon receipt.
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 7

      to Paragraph 1(b) hereof shall be effective only upon receipt. Any notice
or other communication permitted to be given, made or confirmed by telephone
hereunder shall be given, made or confirmed by means of a telephone call to the
intended recipient at the number specified in writing by such Person for such
purpose, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.

    The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowings, conversions and continuations) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other communications
with the Lender may be recorded by the Lender, and the Borrower hereby consents
to such recording.

  (f)   This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns, except that the Borrower may not assign
its rights and obligations hereunder. The Lender may at any time (i) assign all
or any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an affiliate of
the Lender or if a Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information provided by or on behalf of the Borrower to the Lender or its
affiliates may be furnished by the Lender to its affiliates and to any actual or
proposed assignee or participant.     (g)   The Borrower shall pay the Lender,
on demand, all reasonable out-of-pocket expenses (including the fees, charges
and disbursements of any counsel for the Lender) incurred by the Lender in
connection with the enforcement of this Agreement or any instruments or
agreements executed in connection herewith.     (h)   The provisions of
Sections 10.04(b) (Indemnification), 10.07 (Treatment of Certain Information;
Confidentiality), 10.12 (Severability), 10.14 (Governing Law; Jurisdiction;
Etc.), 10.15 (Waiver of Jury Trial) and 10.17 (USA PATRIOT Act) of the
Incorporated Agreement are hereby incorporated by reference, and each party
hereto shall fully comply therewith, as if set forth in full herein.     (i)  
This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 8

  (j)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Piedmont Natural Gas
October 27, 2008
Page 9
     Please indicate your acceptance of the Commitment on the foregoing terms
and conditions by returning an executed copy of this Agreement to the
undersigned not later than October 27, 2008.

            BANK OF AMERICA, N.A.
      By:   /s/ Scott K. Mitchell         Name:   Scott K. Mitchell       
Title:   Senior Vice President     

Accepted and Agreed to as of the date first written above:

              PIEDMONT NATURAL GAS COMPANY, INC.    
 
            By:   /s/ Robert O. Pritchard              
 
  Name:   Robert O. Pritchard    
 
  Title:   Vice President, Treasurer and Chief Risk Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS

     
Additional Incorporated Agreement Covenant:
  A covenant or agreement that is added to Article VI (Affirmative Covenants) or
VII (Negative Covenants) of the Incorporated Agreement after the date hereof;
provided, however, to the extent the incorporation of such additional covenant
or agreement would cause a default under Section 7.05 of the Incorporated
Agreement, such additional covenant or agreement shall not be incorporated
hereunder.
 
   
Additional Incorporated Agreement Event of Default:
 
An “Event of Default” that is added to Section 8.01 of the Incorporated
Agreement after the date hereof.
 
   
Additional Incorporated Agreement Representation:
 
A representation or warranty that is added to Article V (Representations of the
Borrower) of the Incorporated Agreement after the date hereof.
 
   
Affiliate:
  Has the meaning set forth in the Incorporated Agreement.
 
   
Agreement:
  This letter agreement, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time.
 
   
Alternative Base Rate:
  For all Loans, on any day any such Loan is outstanding, the fluctuating rate
of interest (rounded upwards, as necessary, to the nearest 1/100 of 1%) equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Lender from time to time) at approximately
11:00 a.m., London time, on each day any such Loan is outstanding, for Dollar
deposits with a term of one month, as adjusted from time to time in the Lender’s
sole discretion for changes in deposit insurance requirements and other
regulatory costs. If such rate is not available at such time for any reason,
then the “Alternative Base Rate” shall be the rate per annum determined by the
Lender to be the rate at which deposits in Dollars for delivery in immediately
available funds in the approximate amount of the Dollar denominated Loans
outstanding with a term equivalent to one month would be offered by the Lender’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time), on each day any such Loan is
outstanding.

A-1



--------------------------------------------------------------------------------



 



     
Applicable Rate:
  The following percentages per annum, based upon the Debt Rating as set forth
below:

Applicable Rate

                  Pricing   Debt Ratings   LIBOR Floating Level   S&P/Moody’s  
Rate and Base Rate
1
  ³ AA-/Aa3     0.75 %
2
    A+/A1       1.00 %
3
    A/A2       1.25 %
4
    A-/A3       1.50 %
5
  £ BBB+/Baa1     1.75 %

     
 
  “Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level of such Debt Rating shall apply; and
(d) if the Borrower does not have any Debt Rating, Pricing Level 5 shall apply.
 
   
 
  Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the Compliance Certificate most recently delivered pursuant to
Section 6.02(a) of the Incorporated Agreement. Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
 
   
 
  For the purposes of this definition, capitalized terms not otherwise defined
herein shall have the meanings as specified therefor in the Incorporated
Agreement.
 
   
Base Rate:
  For any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the Alternative Base Rate plus 1.00%, or
(c) the rate of interest in effect for such day as publicly announced from time
to time by the Lender as its “prime rate.” The Lender’s “prime rate” is a rate
set by the Lender based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by the Lender
shall take

A-2



--------------------------------------------------------------------------------



 



     
 
  effect at the opening of business on the day specified in the public
announcement of such change.
 
   
Base Rate Loan:
  A Loan bearing interest based on the Base Rate.
 
   
Borrower:
  Has the meaning set forth in the preamble to the Agreement.
 
   
Business Day:
  Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of North Carolina or the state where the Lender’s lending office is located.
 
   
Closing Date:
  The first date all of the conditions precedent in Paragraph 3(a) are satisfied
or waived by the Lender.
 
   
Commitment:
  Has the meaning set forth in the Paragraph 1(a) of the Agreement.
 
   
Default:
  Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
 
   
Dollar or $:
  The lawful currency of the United States of America.
 
   
Eurodollar Reserve Percentage:
  For any day, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day applicable to the Lender under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
 
   
Event of Default:
  Has the meaning set forth in Paragraph 6.
 
   
Federal Funds Rate:
  For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.
 
   
Incorporated Agreement:
  The Credit Agreement, dated as of April 25, 2006, among the Borrower, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer, and the
Lenders party thereto (as from time to time amended, modified, supplemented,
restated, or amended and restated in accordance with the terms thereof so long
as Bank of America, N.A. as lender under such Credit Agreement has approved such
amendment, modification,

A-3



--------------------------------------------------------------------------------



 



     
 
  supplement, restatement or amendment and restatement). A copy of the
Incorporated Agreement is attached as Exhibit C. For purposes of this Agreement
the Borrower specifically covenants and agrees that each term or provision of
the Incorporated Agreement incorporated by reference into this Agreement is
effective and binding upon the Borrower as if set forth herein. All such
incorporated terms and provisions are incorporated herein with appropriate
substitutions, including the following:

  (i)   all references to “the Administrative Agent”, “the Arranger”, “the L/C
Issuer”, “the Lenders”, “each Lender”, “any Lender”, and “the Required Lenders”
shall be deemed to be references to the Lender;     (ii)   all references to
“this Agreement” shall be deemed to be references to this Agreement and for
purposes of Sections 7.04, 7.05 and 7.07 of the Incorporated Agreement, the
Incorporated Agreement;     (iii)   all references to “Base Rate Loan” shall be
deemed to be references to a Base Rate Loan;     (iv)   all references to
“Borrower” shall be deemed to be references to the Borrower;     (v)   all
references to “Commitment” shall be deemed references to the Commitment;    
(vi)   all references to “Default” and “Event of Default” shall be deemed to be
references to a Default and an Event of Default, respectively;     (vii)   all
references to “any Loan Document,” “any other Loan Document” or the like shall
be deemed to be references to the Loan Documents and for purposes of
Sections 7.04, 7.05 and 7.07 of the Incorporated Agreement, the Loan Documents
(as such term is defined in the Incorporated Agreement);     (viii)   all
references to “Loans” shall be deemed to be references to the Loans;     (ix)  
all references to “Maturity Date” shall be deemed to be references to the
Maturity Date;     (x)   all references to “Obligations” shall be deemed to be
references to obligations under this Agreement; and     (xi)   references to any
schedules shall be deemed to be references to the schedules attached hereto as
Exhibit D.

     
LIBOR Daily Floating Rate:
  A rate per annum determined by the Lender pursuant to the following formula:

A-4



--------------------------------------------------------------------------------



 



             
LIBOR Daily Floating Rate
  =   LIBOR Daily Floating Base Rate
 
1.00 – Eurodollar Reserve Percentage    

     
 
  Where,
 
   
 
  “LIBOR Daily Floating Base Rate” means, for all LIBOR Floating Rate Loans, on
each day any such Loan is outstanding, the fluctuating rate of interest (rounded
upwards, as necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the Lender
from time to time) at approximately 11:00 a.m., London time, on each day any
such Loan is outstanding, for Dollar deposits with a term equivalent to a one
month Interest Period. If such rate is not available at such time for any
reason, then the “LIBOR Daily Floating Base Rate” shall be the rate per annum
determined by the Lender to be the rate at which deposits in Dollars for
delivery in same day funds in the approximate amount of the LIBOR Floating Rate
Loan being made, continued or converted and with a term equivalent to a
one-month Interest Period would be offered by the Lender’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time), on each day any such Loan is
outstanding.
 
   
LIBOR Floating Rate Loan:
  A Loan bearing interest based on the LIBOR Daily Floating Rate.
 
   
Loan Documents:
  This Agreement, and the promissory note and fee letter, if any, delivered in
connection with this Agreement.
 
   
Maturity Date:
  December 1, 2008, or such earlier date on which the Commitment may terminate
in accordance with the terms hereof.
 
   
Person:
  Has the meaning set forth in the Incorporated Agreement.
 
   
Subsidiary:
  Has the meaning set forth in the Incorporated Agreement.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PROMISSORY NOTE
October 27, 2008
     FOR VALUE RECEIVED, the undersigned, PIEDMONT NATURAL GAS COMPANY, INC., a
North Carolina corporation (the “Borrower”), hereby promises to pay to the order
of BANK OF AMERICA, N.A. (the “Lender”) the principal amount of all Loans made
by the Lender to the Borrower pursuant to the letter agreement, dated as of even
date herewith (such letter agreement, as it may be amended, restated, extended,
supplemented or otherwise modified from time to time, being hereinafter called
the “Agreement”), between the Borrower and the Lender, on the Maturity Date. The
Borrower further promises to pay interest on the unpaid principal amount of the
Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Agreement.
     The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Loans and
payments thereon; provided, however, that any failure to record any Loan or
payment thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.
     This promissory note is the promissory note referred to in, and is entitled
to the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Loans evidenced hereby upon
the happening of certain stated events and also for prepayments on account of
principal of the Loans prior to the maturity thereof upon the terms and
conditions therein specified.
     Unless otherwise defined herein, terms defined in the Agreement are used
herein with their defined meanings therein. This promissory note shall be
governed by, and construed in accordance with, the laws of the State of North
Carolina.

                  PIEDMONT NATURAL GAS COMPANY, INC.    
 
           
 
  By        
 
  Name  
 
   
 
  Title  
 
   
 
     
 
   

B-1